Citation Nr: 0307918	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  01-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant had multiple periods of active duty and active 
duty for training from 1981 through 1997, including a period 
from May 1982 to August 1982.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Baltimore, Maryland, Department of Veterans 
Affairs (VA) Regional Office (RO).  In its rating actions, 
the RO determined that the appellant had not submitted new 
and material evidence that was sufficient to reopen the right 
knee claim that had been denied in a January 1998 rating 
decision.  


FINDINGS OF FACT

1.  In an unappealed January 1998 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a right knee disorder.

2.  The evidence associated with the claims file subsequent 
to the January 1998 rating decision is relevant to whether a 
right knee disorder was incurred in or aggravated by service, 
and tends to establish a material fact which was not already 
of record at the time of the RO's 1998 rating decision.

3.  There is uncontroverted medical evidence that the veteran 
injured her right knee in service along with medical opinion 
evidence relating her current right knee disorder to injury 
in service.


CONCLUSIONS OF LAW

1.  A January 1998 rating decision which denied service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).

2.  The additional evidence presented since January 1998 is 
new and material, and the claim for service connection for a 
right knee disorder is reopened.  38 U.S.C.A.  §§ 5103, 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001), § 3.159 
(2002).

3.  Service connection for a right knee disorder is warranted 
in this case because the evidence is in equipoise for and 
against the claim.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate her claims and of the newly enacted requirements 
of the VCAA in a September 2002 letter from the Board.  She 
was informed as to what information the VA had in her case 
and what information would be necessary to complete her case 
for reopening the previously denied claim.  She was told that 
if she identified the information VA would assist her in 
getting it.  Therefore, VA has no outstanding duty to inform 
her that any additional information or evidence is needed.  

Records identified by the veteran have been obtained.  The 
veteran's service medical records have been obtained.  The 
veteran has been informed of all pertinent laws and 
regulations.  The veteran presented testimony before the 
undersigned Veterans Law Judge at a hearing in December 2002.  
Consequently, the Board finds that additional development of 
this matter, including development for a medical opinion or 
examination, is not necessary.  38 U.S.C.A. § 5103A(d)(1)) 
(West 1991 & Supp. 2002); Quartuccio, 16 Vet. App. at 187.  

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2002).

II.  New and Material Evidence 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).

It has been the veteran's longstanding contention that her 
present right knee disorder was caused by injury in 1982 in 
service.  Her claim for service connection for a right knee 
disorder was denied by the RO in January 1998.  That decision 
was based on findings that the evidence of record did not 
establish current right knee disorder related to documented 
injury in service.  The evidence considered at that time 
included the veteran's service medical records that were 
available, and a February 1997 VA examination report.  The RO 
conceded that the veteran had reported being injured in 
service; however, there was no documentary evidence that she 
had been injured even though she currently had a right knee 
disorder consistent with degenerative joint disease as set 
forth in the VA examination report.  The veteran did not 
perfect a timely appeal of that claim, and it became final.  
Therefore, that final decision is not subject to revisions 
upon the same factual basis.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2002).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  Subsequent to 
the rating decision becoming final, the veteran sought to 
reopen this claim for service connection and filed additional 
claims.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  (Russell) Smith v. West, 12 Vet. App. 
312, 314 (1999).  

In this case, the additional evidence submitted since the 
final rating decision includes new portions of service 
medical records as well as medical examination reports and a 
record of profiles preventing running and training for active 
service in 1999.  Specifically, the service medical record 
shows treatment for right knee pain in August 1982, with a 
finding of mild crepitus in the right knee.  The veteran was 
treated and given a profile at that time.  Also, a VA 
contract examination report shows a current right knee 
disorder related at least by history to the injury in 
service.  The Board finds that these documents are new, as 
they were not associated with the claims file at the time of 
the 1998 rating decision.  The reports relate current 
reported injury of the right knee to service.  Accordingly, 
these records submitted since January 1998 are probative of 
the central issue of whether the veteran currently suffers 
from a right knee condition related to service.  38 C.F.R. 
§ 3.156 (2002).  The claim was denied previously because 
there was no inservice injury.  The findings on the recent 
records tend to show a possible relationship between injury 
in service and a current right knee disorder.  Thus, the 
evidence is probative and material with regard to the claim.  

As new and material evidence has been presented as to the 
claim of service connection for a right knee disorder, that 
claim is reopened.  The Board will now address the claim on 
the merits.

II.  Service Connection for Right Knee Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2002).  
Certain diseases, including arthritis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  
If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

The veteran contends, in essence, that she is entitled to 
service connection for right knee injury she sustained during 
training in 1982 in service.  In support thereof, the veteran 
maintains that she experienced trauma to the knee in service.  
She sought treatment and although she initially reported that 
there was no actual injury, she now believes in retrospect 
that there was an injury that occurred due to the repeated 
stress on the knee during the rigors of training.  

Service medical records show she sought treatment for knee 
pain in August 1982.  At that time, she reported pain for 
about 12 weeks.  She had no significant findings other than 
mild crepitus if the right knee cap.  She was prescribed 
Ecotrin and a heating pad.  She was also given a temporary 
profile for three days.  

The veteran has reported to an examiner that her knee 
problems began in service in 1982.  During a July 1999 VA 
contract examination report she reported treatment for a 
patellar contusion of the right knee in 1982.  The veteran 
reported she had continued problems with the right knee 
during her intermittent periods of service since that time.  
The examiner made a diagnosis of bilateral patellofemoral 
pain syndrome, right worse than left, and chondromalacia.  

The record consists of service medical records, VA 
examination reports and the veteran's statements.  Service 
medical records show treatment for the right knee.  The 
veteran has reported that she has had right knee pain since 
that time.  VA examination confirms right knee disability, 
and it is related by history to service.  

The Board notes that the VA examination reflected complaints 
of right knee pain reportedly dating back to the 1982 
documented knee pain.  The examiner does not indicate that 
the veteran's knee injury is inconsistent with the current 
right knee disability.  There is competent medical opinion 
diagnosing the conditions and suggesting a relationship 
between current injury of the right knee and service.  The 
only medical evidence of record does generally support this 
claim.  That evidence is persuasive and entitled to 
considerable probative weight.  That post service medical 
evidence, combined with the service medical records, provides 
credible medical evidence of an etiological relationship 
between current right knee disability and service consistent 
with the veteran's contentions.  The veteran is competent to 
describe the symptoms that she experienced, though her 
statements are without significant probative value in regard 
to the issue at hand, as the veteran has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  However, in combination with the medical evidence 
establishing a relationship between current right knee 
disability and service, the evidence is in equipoise for and 
against the claim.  In such cases, the benefit of the doubt 
has to be been considered, as there is an approximate balance 
of positive and negative evidence regarding the merits of 
these issues.  See Gilbert v. Derwinski, 1 Vet. App. at 55.  
Such doubt is resolved in favor of the veteran.


ORDER

Service connection for a right knee disorder is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

